UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1801


ANTONIO BURTS,

                  Plaintiff - Appellant,

             v.

SULLIVAN’S BODY SHOP,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:06-cv-02500-HMH)


Submitted:    October 21, 2008              Decided:   October 24, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio Burts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Antonio Burts seeks to appeal an unspecified order in

his action against Sullivan’s Body Shop.                 The district court

issued its most recent decision in the case on September 4,

2007,    when    it    denied       Burts’    post-judgment    motion       for

transcripts.      We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed as to even the

most recent order of the district court.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).             This appeal period

is “mandatory and jurisdictional.”             Browder v. Dir., Dep’t of

Corr.,   434    U.S.   257,   264    (1978)   (quoting    United   States   v.

Robinson, 361 U.S. 220, 229 (1960)).

           The district court’s latest order was entered on the

docket on September 4, 2007.          The notice of appeal was filed in

July 2008.      Because Burts failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.             We dispense with oral argument

because the facts and legal contentions are adequately presented




                                       2
in the materials before the court and argument would not aid the

decisional process.

                                                        DISMISSED




                                3